Exhibit 10.5

[Portions of this Exhibit have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Exhibit that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


SECOND AMENDMENT TO
RETAILER PROGRAM AGREEMENT
(Select Comfort)
THIS SECOND AMENDMENT TO RETAILER PROGRAM AGREEMENT (this “Amendment”) is
effective as of November 4, 2015, and amends that certain Retailer Program
Agreement, made as of January 1, 2014 (as amended, modified and supplemented
from time to time, the “Agreement”), by and between Synchrony Bank (“Bank”) and
Select Comfort Corporation (“Select Comfort”) and Select Comfort Retail
Corporation (“SCRC” and collectively with Select Comfort, “Retailer”).
Capitalized terms used herein and not otherwise defined have the meanings given
them in the Agreement.
WHEREAS, Bank and Retailer desire to increase the Credit Review Point, update
the Financial Covenants, and to address certain other issues set forth below,
subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I.
AMENDMENTS TO THE AGREEMENT

1.1    Amendment to Definition of “Credit Review Point” in Section 5(b). The
definition of “Credit Review Point” in Section 5(b) is hereby deleted and
replaced with the following:
“Credit Review Point” means XXXX or such other higher amount as Bank, in its
discretion, may from time to time specify to Retailer in writing.”
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]
1.2    Amendment to Section 6(h). Section 6(h) is hereby deleted in its entirety
and replaced with the following:
XXXX
[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]
1.3    Amendment to Appendix A. The reference to “Volume Discount” in Appendix A
is replaced with a reference to “Discount Refund.”
1.4    Amendment to Appendix B. Appendix B is deleted in its entirety and
replaced with the new Appendix B attached to this Amendment.



--------------------------------------------------------------------------------





1.5    Amendment to Schedule 6(h). Schedule 6(h) is deleted in its entirety and
replaced with the new Schedule 6(h) attached to this Amendment.

II. GENERAL
2.1    Authority for Amendment. Retailer represents and warrants to Bank that
the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of Retailer and upon
execution by all parties, will constitute a legal, binding obligation of
Retailer.
2.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
2.3    Binding Effect; Severability. Each reference herein to a party hereto
shall be deemed to include its successors and assigns, all of whom shall be
bound by this Amendment and in whose favor the provisions of this Amendment
shall inure. In case any one or more of the provisions contained in this
Amendment shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
2.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
2.5    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Utah, without regard to principles of
conflicts of laws.
2.6    Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one agreement.
IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized officers to be effective as provided herein.
The parties expressly consent and agree that this Amendment may be
electronically signed. The parties agree that electronic signatures appearing on
this Amendment shall be treated, for purposes of validity, enforceability and
admissibility, the same as hand-written signatures.


Select Comfort Corporation (“Select Comfort”)
Select Comfort Retail Corporation (“SCRC”)
Synchrony (“Bank”)
Signature: /s/ Robert J. Poirier
Signature: /s/ Anthony S. Foster
Printed Name: Robert J. Poirier
Printed Name: Anthony S. Foster
Title: VP, Treasurer and Chief Accounting Officer
Title: SVP
Signature Date: Nov 3, 2015
Signature Date: Nov 4, 2015
[secondamendmenttosele_image1.gif]          INTERNAL APPROVALS AS TO FORM
 
Business: /s/ Robert J. Poirier
 
Legal: /s/ Heather Somers
 
Sourcing: /s/ Heather Somers N/R X
 
Finance: /s/ Robert J. Poirier N/R
 
IT: /s/ Heather Somers N/R X                               
 








2



--------------------------------------------------------------------------------



APPENDIX B
FINANCIAL COVENANTS


I.     FINANCIAL COVENANTS


Rent Adjusted Net Leverage Ratio. Retailer shall, at all times, maintain a Rent
Adjusted Net Leverage Ratio equal to or less than 4.75.


Debt Service Coverage Ratio. Retailer shall maintain, on a combined basis and as
of the end of each fiscal quarter of Retailer, a Debt Service Coverage Ratio of
not less than 3.0 to 1.0.


II.    REPORTING

In order to establish compliance with the Financial Covenant set forth above,
Retailer will use commercially reasonable efforts to deliver to Bank (i) within
forty-five (45) days after the end of each fiscal quarter of Retailer, a
certificate, signed by the Chief Financial Officer of Retailer or Retailer’s
chief accounting officer or such other officer of the Retailer as Retailer shall
designate and in a form satisfactory to Bank, establishing Retailer’s compliance
or non-compliance with the Financial Covenant for such fiscal quarter, and (ii)
within ninety (90) days after the end of Retailer’s fourth fiscal quarter during
each fiscal year, a certificate, signed by the Chief Financial Officer of
Retailer or Retailer’s chief accounting officer or such other officer of the
Retailer as Retailer shall designate and in a form satisfactory to Bank,
establishing Retailer’s compliance or noncompliance with the Financial Covenant
for such fiscal quarter. Unless otherwise specifically set forth to the
contrary, all financial calculations contemplated herein shall be performed in
accordance with GAAP.

III.    DEFINITIONS


"Debt Service Coverage Ratio" means, with respect to any entity and for any
period, the ratio of (a) such entity's EBITDA for the four (4) fiscal quarter
period immediately preceding such date, to (b) the sum of (i) interest expense
(whether or not paid), excluding intercompany transactions, during such period
on all of such entity's Funded Debt, plus (ii) scheduled payments of principal
(whether or not paid) during such period on all of such entity's Funded Debt
(excluding any nonscheduled payments on such entity's revolving loan facility,
if any).


"Consolidated Rent Expense" means, for any period, the total rent expense with
respect to real and personal property of the Borrower for such period, as
determined on a consolidated basis and as reported in its financial statements.


"EBITDA" means, with respect to any entity and as of any date of determination,
the Net Income (or net loss) of such entity, excluding any taxes associated
therewith, plus the sum of such entity's (a) interest expense, excluding
intercompany transactions, (b) income tax expense, (c) depreciation expense and
(d) amortization expense, in each case determined with GAAP.


“EBITDAR” means, with respect to any entity and as of any date of determination,
EBITDA plus such entity’s Consolidated Rent Expense.


"Funded Debt" means, with respect to any entity and for any period, the sum of
(a) indebtedness under any working capital or similar credit facility with
respect to which such entity is the borrower, plus (b) all other debt of such
entity for borrowed money (whether by loan or the issuance and sale of debt
securities or for the deferred purchase price of property), plus (c) obligations
of such entity under capitalized leases (classified as such in accordance with
GAAP), plus (d) such entity's obligations in respect of banker's acceptances or
standby letters of credit, or similar instruments issued or accepted by banks
and other financial institutions for the account of such entity.


“GAAP” means generally accepted accounting principles applicable in the United
States, consistently applied; provided that, if any change to GAAP after the
date hereof shall materially affect computations

3



--------------------------------------------------------------------------------



determining compliance with the financial ratios and covenants set forth herein
or otherwise in the Agreement, if either Bank or Retailer shall so request, the
Bank and Retailer shall negotiate in good faith to amend such ratios or
covenants to preserve the original intent thereof in light of such change in
GAAP; provided further that, until so amended, (a) such ratio or restriction
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Retailer shall provide to the Bank financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratios or
restrictions made before and after giving effect to such change.


“Rent Adjusted Net Leverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Borrower, on a consolidated basis, the
ratio of (a) the sum of (i) total funded indebtedness plus (ii) 8x rent, minus
(iii) the aggregate amount of domestic unrestricted cash and cash equivalents of
the Borrower that are in excess of $40,000,000; to (b) EBITDAR

4



--------------------------------------------------------------------------------





SCHEDULE 6(h)
to
Retailer Program Agreement
(Select Comfort)


Discount Refund






1.
XXXX

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


2.
XXXX

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]


3.
XXXX

[Portions of this Section have been omitted pursuant to a request for
confidentiality under Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential portions of this Section that have been omitted are
marked with “XXXX”. A copy of this Exhibit with all sections intact has been
filed separately with the Securities and Exchange Commission.]



5

